IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID HATCHIGIAN,                         : No. 270 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
RAYMOND QUAGLIA, ARNOLD                   :
DRANOFF, DRANOFF & PATRIZIO, P.C.,        :
STEVEN G. LEVENTHAL, REGER RIZZO          :
& DARNALL, AND TRAVELERS                  :
INSURANCE COMPANY,                        :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.